Case 2:19-cv-01489-RSM Document 36 Filed 10/25/19 Page 1 of 4

 

King Abdul Mumin El
Of The Kingdom Of Morocco

UNITED STATES DISTRICT COURT

for the

WESTERN DISTRICT OF WASHINGTON

Joseph Stanley Pigott a.k.a King Abdul Mumin El,

Heo 29 CV aiccokM
i, Be “aad WF oehhe C4

3

 

Maint) PLAINTIFF KING ABDUL MUMIN EL'S

MEMORANDUM OF LAW IN SUPPORT FOR
Vv. PRELIMINARY INJUNCTION, DEPORTATION
AND EXPEDITED DISCOVERY (FRCP 26 (d))

Heather Winslow Barr, David P. Tracy
(Individual Jointly & Severally) LAW OFFICES

OF DAVID P. TRACY & ZOTTMAN, Sarah ——__FILED a
Hudson (Individual Jointly & Severally) d.b.a. ——_ LODGED re ERED
KING COUNTY SUPERIOR COURT BAILIFF, ————-RECEIVED
Attorney Kristin Richardson (Individual, Jointly & SEP 16 2019 Sp
Severally) d.b.a. KING COUNTY SUPERIOR arses
COURT Judge, Attorney Kathryn D. Fields by WESTERN DSC COUT

(Individual, Jointly & Severally) d.b.a. KING DEPUTY
COUNTY SUPERIOR COURT Judge, KING

COUNTY SUPERIOR COURT, STATE OF

WASHINGTON, et al.,

Defendant(s).

MEMORANDUM OF LAW

COMES NOW, Plaintiff, King Abdul Mumin El, makes this MEMEORANDUM OF LAW IN

SUPPORT for Preliminary Injunction, Deportation and Expedited Discovery, Fraud, Treason and states
Case 2:19-cv-01489-RSM Document 36 Filed 10/25/19 Page 2 of 4

as follows:

I. THAT THE UNITED STATES COURT SYSTEM IS A DEMOCRATIC THAT DOES
NOT USE THE MOORISH AMERICAN TREATY OF PEACE AND FRIENDSHIP OF
1787 & THE UNITED STATES OF AMERICA ORGANIC CONSTITUTIONAL
ARTICLE III COURTS TO JUDGE ANY CASES.

That the United States Constitution's Article VI requires that Judges have to be Nobles/Moors to sit
on the Bench to make rulings, since the Moorish American Treaty Of Peace & Friendship Of 1787 is a

Moroccan Court Order made in the Court Of Morocco.

Article 14 of the Moorish American Treaty Of Peace & Friendship Of 1787 is Ordered that a United
States Citizen can ONLY do Commerce and pass and repass our Country and Seaports without
interruption, which means that an European can't live here, or have a Job here, in the Kingdom Of

Morocco.

That the this Government is committing Treason, by allowing Europeans to be in Congress, as the

White House belongs to the Moors.

This Government is using Foreign Agents/attorneys of the Queen Of England to do business on
Moroccan soil, which is Treason and are not part of the Moorish American Treaty Of Peace &

Friendship Of 1787 & the United States Constitution of 1789 Court Order.

Ii. THE MOORISH AMERICAN TREATY OF PEACE & FRIENDSHIP OF 1787 &
THE UNITED STATES CONSTITUTION IS THE SUPREME LAW OF THE LAND
AND IS A DOCUMENT OF WAR AND THE UNITED STATES BELONGS TO THE
MOORS AND EUROPEANS TO DO BUSINESS, PERIOD.

Since all lawyers have to register with the DE FACTO U.S. ATTORNEY GENERAL OF THE
UNITED STATES to show who they work for as an agent, they can't do business, in Morocco and is in
violation of the TREATY OF PARIS OF 1783 and the British people must not be on this land, as King

George III left this Country.

That the lawyers are in all areas of this DE FACTO GOVERNMENT and is an RACKETEERING
Case 2:19-cv-01489-RSM Document 36 Filed 10/25/19 Page 3 of 4

INFLUENCED CORRUPT ORGANIZATION and has infiltrated these Superior Courts and United

States Courts, to keep control of the Kingdom Of Morocco.

The law schools are fronts for the Queen Of England and the Popes ILLUMINATI GANG, to trick
the unsuspecting United States Citizen into attending the schools and losing their rights to pass and
repass our Country & Seaports and do Commerce, with the Moors and is a n International WILL that

was left here for the Moors to control their DOMINIONS, ALL OVER THE WORLD.

Ill. THE SUPREME LAW OF THE LAND IS NOT FOR THE 50 STATES, AS THE DE
FACTO UNITED STATES GOVERNMENT MAKES PEOPLE BELIEVE IT IS
WRITTEN FOR AND THE COLLEGES, SCHOOLS AND THE UNITED STATES
CONGRESS IS HIDING THIS “GREAT WILL” AND THE WILL DOES NOT LET
COURTS TAKE PEOPLE AS SLAVES AND TAKE PROPERTY, WHEN THE 25
ARTICLES DOES NOT ALLOW THIS TO BE.

That the KING COUNTY SUPERIOR COURT of the STATE OF WASHINGTON, is a HUMAN
TRAFFICKING GANG and Framed me and sent me to prison, for almost 10 years, for nothing, as my

case was dismissed, 3 days after I called 911.

The KING COUNTY PROSECUTORS and the Fake Judges hid me out in the KING COUNTY
JAIL, for over 14 months, to have a Jury Trial to convict me, when I didn't know that I was a free man

and Ordered Released, on 4/10/2003.

These Fake Judges are Criminals and are still sending innocent people to prison, everyday! See my
blogs for evidence that supports my claims, at privateagpigott.blogspot.com &
privateagpigott2.blogspot.com for my Federal Criminal Investigation for the “ETHICS IN

GOVERNMENT ACT.”
IV. CONCLUSION

That this UNITED STATES COURT must grant the Preliminary Injunction and Arrest ALL
~ Defendants, EXCEPT Heather Winslow Bar, for Treason, in violation of the United States

Constitution's Article 3 Section 3, as 1 am a Republic Article II] Counsul, Judge and Ambassador to
Case 2:19-cv-01489-RSM Document 36 Filed 10/25/19 Page 4 of 4

prosecute this IELUMINATI GANG & take back my De Jure Government and put the Court Order
back together and REPARATIONS for all People of this EMPIRE, including the Europeans/United

States Citizens REPARATIONS, too.

‘ f \ A . fA
Nl aps Cette ka fag ll Amin OL
Jos bh S. Pigott a.k.a. King Abdul Mumin El
Private U.S. Attorney General
604 So. 162" St.
Burien, Washington 98148
Dated: 9/16/2019 PH. 206-566-1640
